


REINSTATEMENT AND AMENDMENT TO PURCHASE AND SALE AND CONTRACT
This REINSTATEMENT AND AMENDMENT TO PURCHASE AND SALE CONTRACT (this
“Amendment”) is made and entered into as of February 2, 2015 (the “Amendment
Date”), by and between NATIONAL PROPERTY INVESTORS 6, a California limited
partnership, having an address at 4582 South Ulster Street Parkway, Suite 1100,
Denver, Colorado 80237 (“Seller”), and DRA FUND VIII LLC, a Delaware limited
liability company, having a principal address at 220 East 42nd Street, 27th
Floor, New York, New York 10017 (“Purchaser”).
W I T N E S S E T H, T H A T:
WHEREAS, Seller and Purchaser have entered into that certain Purchase and Sale
Contract dated as of August 28, 2014 (the “Contract”), for the purchase of
certain improved real property commonly known as Colony at Kenilworth Apartments
and located in Towson, Baltimore County, Maryland (as further described on
Exhibit A to the Contract, the “Property”);
WHEREAS, Purchaser has heretofore terminated the Contract pursuant to that
certain letter dated October 20, 2014; and
WHEREAS, Seller and Purchaser wish to reinstate and amend the Contract as set
forth in this Amendment.
NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and other
good and valuable consideration, the mutual receipt and legal sufficiency of
which are hereby acknowledged, the parties agree as follows:
1.Incorporation of Preamble and Recitals. The preamble and recitals to this
Amendment are hereby incorporated herein by reference and made a part of this
Amendment.


2.Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Contract.


3.Reinstatement of the Contract. Seller and Purchaser hereby agree that the
Contract, as hereby amended, is reinstated in its entirety and shall obligate
the Seller and Purchaser in accordance with, and subject to the conditions
provided in, the Contract, as hereby amended.


4.Purchase Price. Section 2.2 of the Contract is hereby deleted in its entirety
and replaced with the following:






--------------------------------------------------------------------------------




“2.2    Purchase Price and Deposit. The total purchase price (“Purchase Price”)
for the Property shall be an amount equal to $44,200,000.00, payable by
Purchaser, as follows:
2.2.1    Within 2 Business Days following the Amendment Date, Purchaser shall
deliver to Stewart Title Guaranty Company, 1980 Post Oak Boulevard, Suite 610,
Houston, Texas, 77056, Attn: Ms. Wendy Howell (“Escrow Agent” or “Title
Insurer”) an initial deposit (together with the Adjournment Deposit, if any, the
“Deposit”) of $1,000,000.00 by wire transfer of immediately available funds
(“Good Funds”).
2.2.2    [intentionally omitted]
2.2.3    The balance of the Purchase Price for the Property shall be paid to and
received by Escrow Agent by wire transfer of Good Funds no later than 3:00 p.m.
on the Closing Date (subject to any earlier wire deadline imposed by the holder
of the Note in connection with the Loan Payoff).”
5.Due Diligence Period. The “Feasibility Period” shall expire on February 13,
2015.


6.Closing Date. Section 5.1 of the Contract is hereby deleted in its entirety
and replaced with the following:


“5.1 Closing Date. The Closing shall occur on March 31, 2015 (the “Closing
Date”) through an escrow with Escrow Agent, whereby Seller, Purchaser and their
attorneys need not be physically present at the Closing and may deliver
documents by overnight air courier or other means.”
7.Seller’s Representations. Section 6.1.9 is hereby deleted and replaced with
the following:


“6.1.9    To Seller's knowledge, other than as set forth in Section 6.6, Seller
has not received any written notice from a governmental agency of any uncured
material violations of any federal, state, county or municipal law, ordinance,
order, regulation or requirement affecting the Property including, without
limitation relating to the Deck Collapse (as defined in Section 6.6 below).”
8.Seller Indemnification. A new Section 6.6 is hereby added as follows:


“6.6 Seller Indemnification. Seller hereby discloses, and Purchaser
acknowledges, that on or about September 1, 2014, a second-floor deck adjacent
to one of the Tenant Units at the Property collapsed (the “Deck Collapse”). 
Following the Deck Collapse, and in accordance with direction given by the
applicable governmental authorities, Seller engaged a third party engineering
firm to conduct an inspection of all other decks at the Property.  Pursuant to
the results of such inspections, Seller has undertaken (and will complete prior
to Closing) to rebuild the deck destroyed in the Deck Collapse and to make
repairs to designated other decks at the Property (collectively, the “Deck
Repairs”).  The Deck Repairs shall be completed by Seller in accordance with all
applicable laws and at or prior to Closing Seller shall deliver to Purchaser
evidence that the Deck Repairs have passed inspection by Baltimore County. 
Seller hereby agrees to indemnify, hold harmless and, if requested by Purchaser
(in Purchaser's sole and absolute discretion), defend (with counsel approved by
Purchaser) Purchaser, together with Purchaser's affiliates, parent and
subsidiary entities, successors, assigns, partners, managers, members, lenders,
employees, officers, directors, trustees, shareholders, representatives, agents,
and property manager (collectively, “Purchaser's Indemnified Parties”), from and
against any and all losses, claims, damages, mechanic's liens, materialmen's
liens, liabilities,




--------------------------------------------------------------------------------




penalties, interest, demands, actions, causes of action, costs and expenses
(including reasonable attorneys' fees, including the cost of in-house counsel
and appeals) arising out of third party claims arising from the Deck Collapse or
Seller’s negligence or violation of applicable laws in connection with the Deck
Repairs.  Except for the Baltimore County Code of Enforcement Notice of
Correction dated September 4, 2014, Seller has not received any written notice
from any governmental authority requiring any specific changes or repairs to the
Property arising from the Deck Collapse.  The provisions of this Section shall
survive Closing for a period of three (3) years.


9.Seller’s Conditions to Closing. Section 8.2.5 and all references thereto are
hereby deleted from the Contract.


10.Continued Force and Effect. Except as amended by this Amendment, the Contract
is and remains unchanged and in full force and effect, and the terms and
provisions thereof shall be in full force and effect.


11.Counterparts. This Amendment may be executed in any number of counterparts,
provided each of the parties hereto executes at least one (1) counterpart; each
such counterpart hereof shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one (1) agreement.


12.Signatures. Any signature to this Amendment transmitted by facsimile or
e-mail (i.e. PDF) shall be deemed an original for purposes of determining the
enforceability of this Amendment.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
Seller:


NATIONAL PROPERTY INVESTORS 6,
a California limited partnership


By:    NPI EQUITY INVESTMENTS, INC.,
a Florida corporation,
its general partner




By: /s/ Mark Reoch
Name: Mark Reoch
Title: Vice President






Purchaser:


DRA FUND VIII LLC,
a Delaware limited liability company


By:    /s/ Jean Marie Apruzzese
Name:    Jean Marie Apruzzese
Title:    Vice President




Purchaser’s Tax Identification Number/Social
Security Number:


                            




--------------------------------------------------------------------------------






Guarantor Signature Page


AIMCO Properties, L.P., hereby joins in this Amendment and the Contract solely
for the purpose of guarantying Seller’s indemnification obligations to
Purchaser’s Indemnified Parties as set forth in Section 6.6 (subject to the
terms and limitations thereof). No amendment or other modification of this
Agreement shall require the signature or consent of AIMCO Properties, L.P.
unless such amendment or modification pertains to Seller’s obligations under
said Section 6.6. Such guaranty shall expire automatically upon the expiration
of the survival period of the representations and indemnification obligations
set forth in Section 6.6.




AIMCO PROPERTIES, L.P.,
a Delaware limited partnership


By:    AIMCO-GP, Inc.,
a Delaware corporation,
its general partner


By: /s/ Mark Reoch
Name: Mark Reoch
Title: Vice President




--------------------------------------------------------------------------------






ESCROW AGENT SIGNATURE PAGE
The undersigned executes the Contract to which this signature page is attached
for the purpose of agreeing to the provisions of Section 2.3 of the Contract,
hereby establishes ________________________, 2015 as the date of opening of
escrow and designates ___________________________________ as the escrow number
assigned to this escrow.
ESCROW AGENT:


STEWART TITLE GUARANTEE COMPANY




By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________




